ORDER
PER CURIAM.
Hubert Ford (“Defendant”) appeals from the judgment upon his conviction of drug trafficking in the second-degree, Section 195.223, RSMo 2000, for which he was sentenced as a prior and persistent offender and a prior and persistent drug offender to fifteen years’ imprisonment without the possibility of parole. Defendant contends the trial court erred in denying his motion to suppress and admitting drug evidence as the fruit of an illegal traffic stop and in refusing to grant Defendant’s motion for judgment of acquittal because the arresting officer did not have reasonable suspicion to stop Defendant’s vehicle.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).